188 S.E.2d 19 (1972)
14 N.C.App. 231
Peggy SHOAF
v.
Ted B. SHOAF.
No. 7228DC259.
Court of Appeals of North Carolina.
April 26, 1972.
*21 Riddle & Shackelford, by Robert E. Riddle, Asheville, for plaintiff appellee.
Williams, Morris & Golding, by James W. Golding, Asheville, for defendant appellant.
HEDRICK, Judge.
The only question presented on this appeal is whether G.S. § 48A-2, effective 5 July 1971, relieved the defendant of his obligation to pay support for his son Jeffrey Byron Shoaf under the terms of the consent judgment dated 11 June 1970.
G.S. § 48A-1 provides: "The common law definition of minor insofar as it pertains to the age of the minor is hereby repealed and abrogated." G.S. § 48A-2 provides: "A minor is any person who has not reached the age of 18 years."
The defendant contends that his son Jeffrey Byron Shoaf, having become 18 years of age on 13 January 1971, "reached his majority" on 5 July 1971, the effective date of G.S. § 48A-2, and that as a result thereof he had no further obligation under the terms of the consent judgment to contribute to his support.
Before the enactment of G.S. § 48A, it was evident that the meaning of "minor child" within the purview of the custody and support statutes, G.S. § 50-13.4 et seq., contemplated the common law age of majority, 21. Speck v. Speck, 5 N.C.App. 296, 168 S.E.2d 672 (1969); Crouch v. Crouch, N.C.App., 187 S.E.2d 348 (filed 29 A.K. Marsh. 1972). After the enactment of G.S. § 48A-2, one's legal obligation to support his or her child ends at age 18, absent a showing that the child is insolvent, unmarried and physically or mentally incapable of earning a livelihood. Crouch v. Crouch, supra; 1 R.E. Lee, North Carolina Family Law (Cum.Supp.1972), § 223. However, contracts between parents providing for support and educational expenses of their children over and above their legal obligation to do so are binding and must be construed as any other contract. Owens v. Little, 13 N.C.App. 484, 186 S.E.2d 182 (1972); Mullen v. Sawyer, 277 N.C. 623, 178 S.E.2d 425 (1971); Layton v. Layton, 263 N.C. 453, 139 S.E.2d 732 (1965); Church v. Hancock, 261 N.C. 764, 136 S.E.2d 81 (1964); Goodyear v. Goodyear, 257 N.C. 374, 126 S.E.2d 113 (1962). A consent judgment is a contract between the parties entered upon the records of the court with the approval and sanction of a court of competent jurisdiction. It is construed as any other contract. 5 Strong, N.C. Index 2d, Judgments, § 10; Owens v. Little, supra; Mullen v. Sawyer, supra; Stanley v. Cox, 253 N.C. 620, 117 S.E.2d 826 (1961). "`The heart of a contract is the intention of the parties, which is ascertained *22 by the subject matter of the contract, the language used, the purpose sought, and the situation of the parties at the time.' Pike v. Wachovia Bank & Trust Co., 274 N.C. 1, 161 S.E.2d 453." Mullen v. Sawyer, supra. Laws in force at the time of execution of a contract become a part thereof, including those laws which affect its validity, construction, discharge and enforcement. 2 Strong, N.C. Index 2d, Contracts, § 1, p. 292.
When the consent judgment was entered in the present case, the parties presumably knew that the defendant was legally obligated to support his son until he was 21 years of age. Thus, it appears that the primary purpose of the agreement was to fix the amount of the payments. The house, according to the terms of the consent judgment, was to be placed on the market when the son graduated from high school which was in "May or June of 1971" after his eighteenth birthday in January 1971. Obviously, the parties did not consider that their son would possibly attain his majority at age 18; moreover, the defendant recognized his obligations under the consent judgment after the effective date of G.S. § 48A-2 by making at least part of the payments required by the judgment. An interpretation given a contract by the parties themselves prior to the controversy must be given consideration by the courts in ascertaining the meaning of the language used. Goodyear v. Goodyear, supra. Thus, we think the trial judge correctly concluded that it was the intention of the parties that the defendant would make payments for the support of his son in accordance with paragraph 5 of the consent judgment until said child attained 21 years of age.
The order appealed from is affirmed.
Affirmed.
BROCK, J., concurs.
VAUGHN, J., dissents.